Citation Nr: 1642511	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for left lower extremity peripheral neuropathy. 

2.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1958 to February 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for bilateral lower extremity peripheral neuropathy and assigned a 20 percent disability evaluation for each side.  

Following a May 2016 Board remand, the Veteran underwent additional VA examination testing and the RO assigned an initial 40 percent disability evaluation for each side.  Given that this increase did not constitute a full grant of the benefits sought on appeal, the claims remains pending before VA. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

In the Veteran's August 2014 Notice of Disagreement with the April 2014 rating decision, the Veteran indicated that a full grant of the benefit he sought on appeal would be the award of a 60 percent disability evaluation for each lower extremity in regard to his service-connected polyneuropathy.  See also Aug. 2014 VA Form 9.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, throughout the appellate period, his bilateral lower extremity peripheral neuropathy was manifested by symptoms of severe sensory deficits and marked muscular atrophy.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent, and no more, for the Veteran's service-connected left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520 (2016).

2.  The criteria for an initial evaluation of 60 percent, and no more, for the Veteran's service-connected right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Laws and Regulations

An April 2014 rating decision of the Huntington RO granted service connection for bilateral lower extremity peripheral neuropathy and assigned a 20 percent disability evaluation for each side, effective June 21, 2013.  The Veteran filed a Notice of Disagreement with the initial evaluation assigned.  As noted above, the Veteran indicated that a full grant of the benefit he sought on appeal would be the award of a 60 percent disability evaluation for each lower extremity in regard to his service-connected polyneuropathy.  In May 2016, the RO increased the Veteran's evaluation for his bilateral lower extremity peripheral neuropathy and assigned a 40 percent disability evaluation for each side effective June 21, 2013.  
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2016). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  

The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520.  Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.


Analysis

The Board finds that the Veteran's disability more nearly approximates the 60 percent rating.  38 C.F.R. § 4.12a , 4.7, Diagnostic Code 8520 (2016).

The pertinent evidence includes a December 2013 VA treatment record reflecting NCV tests showing severe advanced polyneuropathy.  

The Veteran was afforded a VA examination in April 2014, the report of which shows that the examiner reviewed the December 2013 VA treatment record as well as December 2013 EMG/NCV tests.  The examiner reiterated the characterization of the Veteran's disability as advanced polyneuropathy, noting that light touch sensation was wholly absent at the left and right feet and toes and that the reflex response was nonexistent at the ankle.  The April 2014 examiner noted that the Veteran's sciatic nerve disability was manifested by moderate incomplete paralysis bilaterally.

Following a May 2016 Board remand, the Veteran was afforded an additional examination for his advanced polyneuropathy in May 2016.  The examiner noted mild paresthesias bilaterally and moderate numbness of the lower extremities.  The examiner noted that the Veteran had muscle atrophy across all muscle groups.  

The May 2016 examiner noted that the Veteran's sciatic nerve disability was manifested by moderate incomplete paralysis bilaterally, however, in the "Remarks" section of the examination report, the examiner noted that the December 2013 EMG results show severe incomplete paralysis due to several nerves tested with no response and would indicate "severe" symptoms.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report his symptoms of numbness, tingling, incoordination of his lower extremities, loss of strength, and loss of sensation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the criteria for an initial rating of 60 percent, but no higher, are more nearly approximated beginning on June 21, 2013.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

While there is no objective evidence of marked muscular atrophy on the April 2014 examination, the Board notes that the most recent examiner's opinion of the results of the December 2013 EMG/NCV indicate severe advanced polyneuropathy.  Additionally, the Veteran was noted to have muscle atrophy "across all muscle groups" at the May 2016 VA examination.  

At no point during the pendency of the appeal did the Veteran's neurological impairment in the bilateral lower extremities produce complete paralysis of the sciatic nerve, the Veteran's April 2014 and May 2016 VA examinations do not indicate that he experiences "foot drop," (the foot dangles and drops, no active movement possible of muscles below the knee) and the Veteran's symptoms do not reflect flexion of knee that is weakened or (very rarely) lost.  38 C.F.R. § 4.12a , 4.7, Diagnostic Code 8520 (2016). 

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's disability picture.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected decreased sensation and strength of the bilateral lower extremities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

When comparing the Veteran's decreased sensation and strength of his bilateral lower extremities symptoms with the schedular criteria, the Board finds that his symptoms of pain, weakness, incoordination, and muscle atrophy are congruent with the disability picture represented by the 60 percent rating assigned.  See 38 38 C.F.R. § 4.12a , Diagnostic Code 8520 (2016). 

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from decreased sensation and strength of the bilateral lower extremities with the pertinent schedular criteria does not show that his service-connected decreased sensation and strength of the bilateral lower extremities presents "such an exceptional or unusual disability picture. . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).  Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's decreased sensation and strength of the bilateral lower extremities. 

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

The Board has applied the benefit-of-the-doubt doctrine and finds that the Veteran's disability more nearly approximates the 60 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; 4.12a , 4.7, Diagnostic Code 8520 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation of 60 percent for left lower extremity peripheral neuropathy is granted.

An initial evaluation of 60 percent for right lower extremity peripheral neuropathy is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


